                UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF MISSOURI
                        EASTERN DIVISION
IN RE:                          ) CASE NO: 20-41529-659
DOUGLAS W JAMESON               ) Chapter 13
CHERYL L JAMESON                ) Re:Objection to Claim 45 filed by
                                )    PROSPER MARKETPLACE INC
                                )    Acct: 3340
                                )
              Debtors           )
                                )

           CERTIFICATION AND ORDER FOR TRUSTEE'S OBJECTION TO CLAIM
    The Trustee certifies that she made service in accordance with applicable bankruptcy rules,
that 21 days have passed since service of Trustee's objection and that Trustee has received no
response in opposition to her objection or that any opposition has been resolved.
                                                    /s/ Diana S. Daugherty
ORDCLM--AC
72 OBJ: 07/23/2020                                  Diana S. Daugherty
                                                    Standing Chapter 13 Trustee
                                            ORDER
   Upon Trustee's objection to claim number 45 filed by PROSPER MARKETPLACE INC, for
good cause shown, it is ORDERED that the Trustee's objection is SUSTAINED and the claim is
denied. The Trustee is to make no payment on the claim.




  DATED: August 24, 2020                                   KATHY A. SURRATT-STATES
  St. Louis, Missouri                                      Chief U.S. Bankruptcy Judge
Copy mailed to:
DOUGLAS W JAMESON         Diana S. Daugherty
CHERYL L JAMESON          Standing Chapter 13 Trustee
147 HASTINGS WAY          P.O. Box 430908
SAINT CHARLES, MO 63301   St. Louis, MO 63143

TEAGUE & ASSOCIATES LLC   PROSPER MARKETPLACE INC
2536 S OLD HIGHWAY 94     PO BOX 3978
STE 222                   C/O WEINSTEIN & RILEY PS
ST CHARLES, MO 63303      SEATTLE, WA 98124-3978

WEINSTEIN & RILEY PS
2001 WESTERN AVE
STE 400
SEATTLE, WA 98121-3132
